Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group III in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filaments must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation "the patient positioning device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear whether this claim is meant to depend on an unelected species however the examiner will interpret it as being dependent on claim 19.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10470957 issued to Denis in view of U.S. Publication No. 20150157281 issued to Parrish.



Regarding claim 15,
	Denis discloses the majority of structure of claim 15 in claims 1-22 except the fact that the members are radiolucent.
	Parrish discloses radiolucent members.
	It would have been obvious for one having ordinary skill in the art to modify the device of Denis to have the upper and lower patient support be made radiolucent as taught by Parrish in order to allow the device to be used to support a patient in an imaging machine in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 16,
	The Denis/Parish combination discloses the majority of structure of claim 16 in claims 1-22 except the fact that “one or more additional filaments extending from the second radio-translucent member through a flex point of the at least one additional fiber-reinforced hinge and into the at least one additional radio-translucent member.
	However, claim 11 appears to have similar language that corresponds to the first and second members but not the second and third members (i.e. lower patient support and the base). 	It would have been obvious for one having ordinary skill in the art to duplicate the hinge structure of claim 11 in the members, i.e. (the hinge connecting the lower patient support and the base) as taught by Denis since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instant case the applicant is merely duplicating the results of the first hinge being connected that way to a second hinge and no unexpected result is produced.

Regarding claim 17,
	The Denis/Parish combination discloses the majority of structure of claim 17 in claims 1-22.

Regarding claim 18,
	The Denis/Parish combination discloses the majority of structure of claim 18 in claims 1-22.

Regarding claim 19,
	The Denis/Parish combination discloses the majority of structure of claim 19. (See claim 21 of Denis)

Regarding claim 20,
	The Denis/Parish combination discloses the majority of structure of claim 20. (See claim 22 of Denis)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5349956 issued to Bonutti in view of U.S. Publication No. 20130278019 issued to Preisler.

Regarding claim 15,
	Bonutti discloses a patient support device, (Bonutti: FIG. 1A (10)) comprising: a first radio-translucent member (Bonutti: FIG.1A (42) see col. 16 lines 31-38 where it talks about the materials preferred in the patient support device.) coupled with a second radio-translucent member, (Bonutti: FIG.1A (46) see col. 16 lines 31-38 where it talks about the materials preferred in the patient support device.) wherein the first radio-translucent member is coupled to the second radio-translucent member by a … hinge (Bonutti: FIG. 2 (78, 80)) forming a unitary and continuous layer comprising a flexible member extending from the first radio-translucent member into the second radio-translucent member.
	Bonutti does not appear to disclose a fiber-reinforced hinge forming a unitary and continuous layer comprising a flexible member extending from the first radio-translucent member into the second radio-translucent member.
	However, Preisler discloses a fiber-reinforced hinge forming a unitary and continuous layer comprising a flexible member extending from the first radio-translucent member into the second radio-translucent member. (Preisler: FIG. 6 see how (16) is a continuous flexible member that would otherwise connect to halves of a folding member together. Refer also to [0062] “Each of the skins 16 and 18 may be fiber reinforced. The thermoplastic of the skins 16 and 18, the covering carpet layer 34 and the cores 20 and 20' may be polypropylene. At least one of the skins 16 and 18 may be a woven skin, such as polypropylene skin. Each of the skins 16 and 18 may be reinforced with fibers, e.g., glass fibers, carbon fibers or natural fibers. At least one of the skins 16 and 18 may advantageously be made up of woven glass fiber fabric and of a thermoplastics material.”)
	It would have been obvious for one having ordinary skill in the art to modify the hinges of Bonutti to be fiber reinforced as well as formed in such a way that it has a continuous member since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the folding of two sections without the risk of pinching a patient or cushion and save cost on implementing a metal hinge  in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 16,
	The Bonutti/Preisler combination discloses the device of Claim 15, further comprising: at least one additional radio-translucent member coupled with the second radio-translucent member, (Bonutti: FIG. 1A (44)) wherein the at least one additional radio-translucent member is coupled to the second radio-translucent member by at least one additional fiber-reinforced hinge forming a unitary and continuous layer comprising a flexible member extending from the at least one additional radio- translucent member into the second radio-translucent member; (The examiner notes that the combination of Bonutti and Preisler reads on this limitation since Preisler discloses the specific structure of the hinge and Bonutti discloses the additional radio-translucent member that is coupled to the second via hinge) one or more filaments extending from the first radio-translucent member through a flex point of the fiber-reinforced hinge and into the second radio-translucent member; and one or more additional filaments extending from the second radio-translucent member through a flex point of the at least one additional fiber-reinforced hinge and into the at least one additional radio-translucent member. (Preisler: The examiner points to [0062] which states that skins (18) and (16) are strengthened by fibers which may be interpreted as filaments.)

Regarding claim 18,
	 The Bonutti/Preisler combination discloses the device of Claim 16, wherein a portion of the patient support device comprising the first radio-translucent member, the second radio-translucent member, the fiber- reinforced hinge, the at least one additional fiber-reinforced hinge, and the at least one additional radio-translucent member is molded as a unitary component. (The examiner notes that the combination of Bonutti and Preisler reads on this limitation since Preisler discloses the specific structure of the hinge as well as it being a unitary and molded component and Bonutti discloses the additional radio-translucent member that is coupled to the second via hinge)

Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8336142 issued to See in view of U.S. Publication No. 20130278019 issued to Preisler further in view of U.S. Publication No. 20150157281 issued to Parrish.

Regarding claim 15,
	See discloses a patient support device, (See: FIG. 1 (10)) comprising: a first … member (See: FIG. 12 (182)) coupled with a second … member, (See: FIG.12 (180)) wherein the first … member is coupled to the second … member by a … hinge (See: FIG. 1 (140) …
	See does not appear to disclose a fiber-reinforced hinge forming a unitary and continuous layer comprising a flexible member extending from the first radio-translucent member into the second radio-translucent member.
	However, Preisler discloses a fiber-reinforced hinge forming a unitary and continuous layer comprising a flexible member extending from the first radio-translucent member into the second radio-translucent member. (Preisler: FIG. 6 see how (16) is a continuous flexible member that would otherwise connect to halves of a folding member together. Refer also to [0062] “Each of the skins 16 and 18 may be fiber reinforced. The thermoplastic of the skins 16 and 18, the covering carpet layer 34 and the cores 20 and 20' may be polypropylene. At least one of the skins 16 and 18 may be a woven skin, such as polypropylene skin. Each of the skins 16 and 18 may be reinforced with fibers, e.g., glass fibers, carbon fibers or natural fibers. At least one of the skins 16 and 18 may advantageously be made up of woven glass fiber fabric and of a thermoplastics material.”)
	It would have been obvious for one having ordinary skill in the art to modify the hinges of Bonutti to be fiber reinforced as well as formed in such a way that it has a continuous member since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the folding of two sections without the risk of pinching a patient or cushion and save cost on implementing a metal hinge  in which one of ordinary skill in the art would have recognized as a predictable result.
	See does not appear to disclose radiolucent members.
	However, Parrish discloses radiolucent members. (Parrish: [0038])
	It would have been obvious for one having ordinary skill in the art to modify the members of See to have radiolucent members as taught by Parish in order to allow for use of the device of See to be used for imaging devices such as X-rays in which one of ordinary skill in the art would have recognized as a predictable result.
	 In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.



Regarding claim 16,
	The See/Preisler/Parrish combination discloses the device of Claim 15, further comprising: at least one additional … member coupled with the second … member, (See: FIG. 1A (44)) wherein the at least one additional … member is coupled to the second … member by at least one additional … hinge (See: FIG. 2 (70)) forming a unitary and continuous layer comprising a flexible member extending from the at least one additional radio- translucent member into the second radio-translucent member; (The examiner notes that the combination of See Preisler and Parrish reads on this limitation since Preisler discloses the specific structure of the hinge and See discloses the additional member that is coupled to the second member via hinge and Parrish discloses the members being radio lucent) one or more filaments extending from the first radio-translucent member through a flex point of the fiber-reinforced hinge and into the second radio-translucent member; and one or more additional filaments extending from the second radio-translucent member through a flex point of the at least one additional fiber-reinforced hinge and into the at least one additional radio-translucent member. (Preisler: The examiner points to [0062] which states that skins (18) and (16) are strengthened by fibers which may be interpreted as filaments.)

Regarding claim 18,
	 The See/Preisler/Parrish combination discloses the device of Claim 16, wherein a portion of the patient support device comprising the first radio-translucent member, the second radio-translucent member, the fiber- reinforced hinge, the at least one additional fiber-reinforced hinge, and the at least one additional radio-translucent member is molded as a unitary component. (The examiner notes that the combination of See, Preisler, and Parrish reads on this limitation since Preisler discloses the specific structure of the hinge as well as it being a unitary and molded component and See discloses the additional member that is coupled to the second via hinge and Parrish discloses the member being radiolucent)

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8336142 issued to See in view of U.S. Publication No. 20130278019 issued to Preisler further in view of U.S. Publication No. 20150157281 issued to Parrish further in view of U.S. Patent No. 5775337 issued to Hauger.

Regarding claim 19,
	The See/Preisler/Parrish combination discloses the patient support device of Claim 18.
	See does not appear to disclose wherein a face immobilization module couples to one or more of the first radio-translucent member, the second radio-translucent member, and the at least one additional radio-translucent member. 
	Hauger discloses wherein a face immobilization module couples to one or more of the first radio-translucent member, the second radio-translucent member, and the at least one additional radio-translucent member. (Hauger: Abstract see FIG. 1 (10) and also col. 2 lines 54-60)
	It would have been obvious for one having ordinary skill in the art to modify the device of See to have a face immobilization module as taught by Hauger in order to allow for immobilization of a user’s face during an X-ray or to otherwise immobilize a part of a user’s face during a medical procedure in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 20,
	The See/Preisler/Parrish/Hauger combination discloses the patient positioning device of Claim 19, wherein a face immobilization mask couples with the face immobilization module. (Hauger: FIG. 1 (16) couples to (10) with face mask (20) see FIG. 7 of Hauger.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673